                 Case 2:20-cr-00203-TLN Document 19 Filed 04/13/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 SHELLEY D. WEGER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:20-CR-00203 TLN
12                                 Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                            FINDINGS AND ORDER
14   KRISTEN CANAPARY,                                    DATE: April 15, 2021
                                                          TIME: 9:30 a.m.
15                                                        COURT: Hon. Troy L. Nunley
                                  Defendant.
16

17                                                STIPULATION
18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.      By previous order, this matter was set for status on April 15, 2021.

21          2.      By this stipulation, defendant now moves to continue the status conference until May 13,

22 2021, at 9:30 a.m., and to exclude time between April 15, 2021, and May 13, 2021, under Local Code

23 T4.

24          The parties agree and stipulate, and request that the Court find the following:

25                  a)     Counsel for defendant desires additional time conduct investigation and to obtain

26          documentation related to sentencing, to consult with his client in person to further review the

27          discovery and discuss potential resolutions, and to otherwise prepare for trial if this matter is not

28          resolved.


      STIPULATION REGARDING EXCLUDABLE TIME               1
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:20-cr-00203-TLN Document 19 Filed 04/13/21 Page 2 of 3


 1               b)      Counsel for defendant believes that failure to grant the above-requested

 2        continuance would deny him the reasonable time necessary for effective preparation, taking into

 3        account the exercise of due diligence.

 4               c)      The government does not object to the continuance.

 5               d)      Based on the above-stated findings, the ends of justice served by continuing the

 6        case as requested outweigh the interest of the public and the defendant in a trial within the

 7        original date prescribed by the Speedy Trial Act.

 8               e)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 9        et seq., within which trial must commence, the time period of April 15, 2021 to May 13, 2021,

10        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

11        because it results from a continuance granted by the Court at defendant’s request on the basis of

12        the Court’s finding that the ends of justice served by taking such action outweigh the best interest

13        of the public and the defendant in a speedy trial.

14                THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME              2
     PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00203-TLN Document 19 Filed 04/13/21 Page 3 of 3


 1

 2          3.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6
     Dated: April 13, 2021                                    PHILLIP A. TALBERT
 7                                                            Acting United States Attorney
 8
                                                              /s/ SHELLEY D. WEGER
 9                                                            SHELLEY D. WEGER
                                                              Assistant United States Attorney
10

11
     Dated: April 13, 2021                                    /s/ TIMOTHY ZINDEL
12                                                            TIMOTHY ZINDEL
13                                                            Counsel for Defendant
                                                              KRISTEN CANAPARY
14

15

16
                                            FINDINGS AND ORDER
17
            IT IS SO FOUND AND ORDERED this 13th day of April, 2021.
18

19

20

21                                                                  Troy L. Nunley
                                                                    United States District Judge
22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
